Citation Nr: 1339420	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-43 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to VA non-service connected death pension benefits from January 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. W. 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which terminated the appellant's death pension benefits due to excess income.  

In November 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The  issue of dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) has been raised by the appellant in her substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income limitations for death pension benefits. 


CONCLUSION OF LAW

The appellant does not meet the income criteria for VA death pension benefits.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The appellant's claim has been denied due to excessive income.  She does not dispute the amount of her income or that it exceeds the limits for payment of pension.  Hence, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

In any event, the Board observes that all necessary financial information pertaining to the claim for death pension benefits was associated with the claims file and was reviewed by both the RO and the Board in connection with the claim.  Moreover, various correspondence from the RO to the appellant and her representative has informed them of the laws and regulations relevant to her claim.  



Laws and Regulations

Death pension benefits are generally available for surviving spouses as a result of the veteran's non-service-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Board notes that income eligibility for pension, and the amount of any pension payable, is determined by subtracting the surviving spouse's annual countable family income from the maximum annual pension rate (MAPR) applicable to the surviving spouse's circumstances.  In determining the surviving spouse's annual countable family income or IVAP, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, including old age and survivor's insurance and disability insurance under Title II of the Social Security Act which will be considered income as a retirement benefit.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a); 38 C.F.R. § 3.262(f) (2012).

The annual income of the surviving spouse includes the surviving spouse's annual income and the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. 1543(a)(2)) in the custody of the surviving spouse to the extent that such child's income is reasonably available to or for the surviving spouse, unless in the judgment of the Department of Veterans Affairs to do so would work a hardship on the surviving spouse. There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  For these purposes, a child's income shall be considered "reasonably available" when it can be readily applied to meet the surviving spouse's expenses necessary for reasonable family maintenance, and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  "Hardship will be considered if inclusion of the child's income were to, in the judgment of VA, work a hardship on the surviving spouse.  38 C.F.R. § 3.23 (d)(4)(5)(6) (2013).  

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2012).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Burial expenses paid by a surviving spouse (to the extent such burial expenses are not reimbursed by VA) during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death-- whichever is to the appellant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.

The MAPR for a death pension recipient who is a surviving spouse with one dependents was $10,385.00, from January 2009 until November 2011, and increased to $10,759, effective December 1, 2011.  Medical expenses must exceed 5% of MAPR, or $537.00.  38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

Factual Background and Analysis

As a threshold matter, the Veteran is shown to have had qualifying active service in wartime and the appellant is shown to be the Veteran's legal surviving spouse.  By rating decision dated in February 2009, permanent incapacity for self-support was established for the daughter of the Veteran and the appellant.  Accordingly, the only question before the Board is whether the appellant's income exceeds the maximum limit for pension eligibility.  

In Social Security Administration (SSA) award letters, received by VA in December 2008, it was shown that the appellant had been awarded a payment of $832.00 per month.  An award letter for the appellant's dependent daughter, received at the same time, shows a separate award of $832.00 per month.  In January 2010 award letters, SSA shows a payment of $880.40 per month for the appellant's daughter, with a  deduction of $110.50 for medical insurance premiums; and payment of $880.00 per month for the appellant.  

Based upon the above SSA award letters, the appellant's income during 2009 was $19,968.00.  Her income for 2010 is calculated as $21,129.60, from which $789.00 may be subtracted for medical expenses.  ($1326.00 for medical insurance minus $537.00 that represents 5% of MAPR).  Thus, her combined income for 2010 is calculated to be $20,340.60.  Although the appellant has contended that it is not appropriate to include her daughter's income into these calculations, VA regulations clearly state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to or for the surviving spouse.  This is clearly the case here.  

Payment of non-service connected death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Here, the appellant's countable income was in excess of the applicable pension rate for death pension as of January 1, 2009.  As the appellant is not legally entitled to death pension benefits beginning on that date, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has no discretion in this matter.


ORDER

Entitlement to VA non-service connected death pension benefits from January 1, 2009 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


